FILED
                            NOT FOR PUBLICATION                             JUN 14 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WUXIN XU,                                        No. 07-74990

              Petitioner,                        Agency No. A095-198-370

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 10, 2011 **
                               Pasadena, California

Before: TROTT and RYMER, Circuit Judges, and MCNAMEE, Senior District
Judge.***

       Wuxin Xu, a native and citizen of China, appeals a decision by the Board of

Immigration Appeals denying his application for asylum, withholding of removal


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Stephen M. McNamee, Senior United States District
Judge for the District of Arizona, sitting by designation.
to China, and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      Xu testified that when he first left China, he went to Guam simply to look

around and intended to return to China. He did not file an asylum application

while in Guam. He instead went on vacation to Palau and then returned to China.

Such testimony is inconsistent with his prior testimony that he was fleeing

persecution in China. Therefore, substantial evidence supports the adverse

credibility determination. See Singh v. Gonzales, 439 F.3d 1100, 1108 (9th Cir.

2006) (“An inconsistency goes to the heart of a claim if it concerns events central

to petitioner’s version of why he was persecuted and fled.”); id. (noting that a

single inconsistency is sufficient to support an adverse credibility determination if

it relates to the basis for the petitioner’s alleged fear of persecution and goes to the

heart of the claim). In the absence of credible testimony, Xu’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because Xu’s CAT claim is based on the same testimony found not to be

credible, and he points to no other evidence the IJ should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.

      DENIED.


                                            2